Title: To Benjamin Franklin from John Jay, 16 August 1780
From: Jay, John
To: Franklin, Benjamin


Dr SirMadrid 16 Augt 1780
On the 17th. July I wrote a Letter enclosing Copies of several interesting Papers, by Count Montmorins Courier. This Conveyance appeared to me as direct & secure as any I could expect to meet with. I hope you have recd. this Letter. You will percieve from it my Situation, which is really such as to constrain me to repeat my Request for a further Credit—pray let me hear from you by the Return of the Post. I ought now to be at St. Ildefonso—but I cannot go there and to Market too. Whatever Letters you may send me, should be under Cover to some Person here—the house of Druillet are friendly and I believe would take Care of them.
The Fate of the Bills drawn on me is not yet decided— I cannot tell you why in this Letter. I hope for the best, & do my best.
Mr De Neufville writes me that you have saved the Credit of Mr Laurens Bills— I am very happy to hear it, and I am sure our Country are much obliged to you. It appears to me that Mr De Neufville merits the thanks of america on this occasion, and If so he certainly ought to receive them.
Whether my Friends in america have forgot me, or whether their Letters cannot find the way here I know not, but the Fact is that I have recieved scarce any, & but one public one since I left the Delaware— we ought to have some other way of conveying Letters than the Post.
We have lost our little Girl— Adieu.
I am Dear Sir with very sincere Regards Your most obt Servt
His Exy Dr Franklin
 
Notation in Jay’s hand: To Dr Franklin 16 Augt 1780 Dr. [deliver] to Mr Grand covering the former
